Citation Nr: 0011674	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-04 351	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

Entitlement to an increased rating for a low back disorder, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active duty from July 1955 to July 1959.  He 
also had later reserve service with periods of active duty 
for training; one of these periods, in May 1984, is 
considered active service since the veteran then incurred a 
service-connected disability.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1995 
rating decision by the RO which denied an increase in a 20 
percent rating for a low back disorder.

In that same June 1995 rating decision, the RO denied an 
increased rating for a right knee disorder.  In November 
1995, the veteran submitted a notice of disagreement with the 
denial of increased rating for a right knee disorder.  In 
November 1995, the RO issued a statement of the case on the 
issue of an increased rating for a right knee disorder.  A 
January 1996 substantive appeal was received from the 
veteran.  In this appeal, he specifically stated that the 
benefits he was seeking were service connection for a right 
foot disorder (the RO later granted such benefit) and an 
increased rating for a back disorder (the issue now on 
appeal).  A substantive appeal has not been submitted with 
respect to the denial of an increased rating for a right knee 
disorder; thus, although the RO has certified the issue for 
appellate review, such issue is not on appeal.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999); Roy v. Brown, 5 Vet.App. 
554 (1993).  The only issue now on appeal is entitlement to 
an increased rating for a low back disorder.

The veteran canceled a Travel Board hearing scheduled for 
October 1997.


FINDINGS OF FACT

The veteran's service-connected low back disability includes 
degenerative disc disease and arthritis of the lumbosacral 
spine, and postoperative residuals of an L4-L5 herniated 
disc, and the condition produces severe limitation of motion 
of the lumbar spine.  He does not have pronounced 
intervertebral disc syndrome of the low back.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back disorder 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Air Force from July 1955 
to July 1959.  He had later Naval Reserve service with 
periods of active duty for training, including a period in 
May 1984 when he reportedly injured his low back.

Later medical records show treatment for a low back disorder, 
and in September 1985 the veteran underwent surgery for a 
herniated disc at L4-L5.

In April 1988, the RO granted service connection and a 10 
percent rating for a low back disorder (postoperative 
residuals of a ruptured L4-L5 disc).  

In 1993, the veteran was found to have some bulging of the 
disc at L3 and stenosis at L4-L5.  A November 1993 VA 
examination led to an impression of mild stenosis at L4-L5 
(consistent with a history of disc incision) and mild 
degenerative arthritis throughout the lumbar spine.

In December 1993, the RO increased the rating for a low back 
disorder to 20 percent.

In June 1995, the veteran filed a claim for an increased 
rating for the low back disorder. 

Outpatient treatment reports from 1994-1995 show the veteran 
was periodically treated for chronic low back.  Physical 
examination of the back during this time revealed the 
veteran's low back movement was limited secondary to pain.  
He was also noted to have muscle spasm and radiculopathy.  
Straight leg raising was negative.  Diagnoses during this 
time included chronic back pain with muscle spasm, 
degenerative joint disease of the lumbar spine, spinal 
stenosis, and lumbar strain.

In June 1995, the RO denied the claim for an increased rating 
for a low back disorder.

On VA examination in March 1996, the veteran gave a history 
of the initial injury which caused his back disorder and the 
subsequent treatment and complaints he had had since the 
initial injury.  He reported that in 1995, he had a 
computerized tomography scan which showed L4-L5 and L5-S1 
spinal stenosis.  The examiner stated the veteran complained 
of neurogenic claudication-type symptoms which primarily 
involved the right lower extremity.  The veteran stated that 
when he walked he got pain which radiated down into his right 
buttock and into his right lower extremity.  He stated that 
sitting and resting offered relief.  Examination of the 
lumbar spine revealed he could flex forward to touch his toes 
and extend 5 degrees.  He had bilateral bending to 20 
degrees.  He had bilateral rotation to 10 degrees.  He had 
only a trace right deep tendon reflex at the knee, a trace at 
both ankles, and 2+ at the left knee.  He otherwise did not 
have too much of a sensory deficit.  His motor strength was 
4+/5 throughout both lower extremities.  He had a negative 
straight leg raising bilaterally and a negative tripod sign.  
The diagnosis was L4-L5 and L5-S1 spinal stenosis with 
neurogenic claudication, primarily in the right lower 
extremity.  The examiner stated the veteran was status post a 
diskectomy but it was unclear which level was operated on.  
X-ray studies revealed degenerative changes were present 
through the lumbar spine, and there also was mild convexed 
right lumbar scoliosis.

In a September 1996 statement, the veteran reported he had 
pains in the back and down his right leg which temporarily 
immobilized him.

II.  Analysis

The veteran's claim for an increase in a 20 percent rating 
for his service-connected low back disorder is well grounded, 
meaning plausible.  The file shows the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The veteran's service-connected low back disorder includes, 
in part, degenerative disc disease and postoperative 
residuals of an L4-L5 herniated disc.  Such may be rated 
based on intervertebral disc syndrome under Code 5293.  This 
code provides a 20 percent rating for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating is assigned for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of disease disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  Medical reports from 
1994 to 1996 show the veteran complains of having low back 
pain which radiates in the right lower extremity.  On the 
March 1996 VA examination, the veteran stated that sitting 
and resting offered relief of his pain.  Physical examination 
revealed some diminished relexes.  The examiner stated the 
veteran otherwise did not have too much of a sensory deficit.  
The examiner reported the veteran had a negative straight leg 
raising bilaterally and had a negative tripod sign.  The 
examiner diagnosed L4-L5 and L5-S1 spinal stenosis with 
neurogenic claudication, primarily in the right lower 
extremity.  The examiner noted the veteran was status post a 
diskectomy.  The Board finds that, despite the veteran's disc 
disease, documented episodes of radicular symptoms have been 
minimal.  Thus, no more that moderate intervertebral disc 
syndrome is demonstrated; the condition is not severe, as 
required for a higher rating under this code.

The veteran's low back disability also includes arthritis, 
and such is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003 and 5010.  Moderate limitation of motion 
of the lumbar segment of the spine warrants a 20 percent 
rating.  A 40 percent rating requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.  Outpatient treatment 
reports from 1994 to 1995 indicate the veteran has limitation 
of the lumbar spine due to pain, but the extent of such 
limitation was not clearly identified.  On VA examination in 
March 1996, the veteran could flex forward to touch his toes, 
and this indicates good forward flexion.  He could bend to 
both sides to 20 degrees, which suggests moderate restriction 
in such directions.  However, backward extension of 5 degrees 
and bilateral rotation of 10 degrees reflect severe 
restriction of motion in those directions.  The veteran's 
limitation of motion of the low back generally ranges from 
moderate to severe.  Taking into consideration his complaints 
of pain on motion and flare-ups, and with application of the 
benefit-of-the-doubt rule, the Board finds the veteran's 
limitation of motion of the lumbar spine is severe in degree.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
next higher rating of 40 percent is warranted for the 
service-connected low back disorder under Code 5292.

The maximum rating for lumbosacral strain is 40 percent, and 
such is assigned when the condition is severe in degree.  
38 C.F.R. § 4.71a, Code 5295.  The only relevant code which 
provides a rating higher than 40 percent for a lumbar spine 
disorder is Code 5293, pertaining to intervertebral disc 
syndrome.  As discussed above, the veteran does not meet the 
criteria for a 40 percent rating under this code.  Pronounced 
intervertebral disc syndrome, as required for a 60 percent 
rating under this code, is not shown.  The preponderance of 
the evidence is against a rating in excess of 40 percent for 
the low back disability, and thus the benefit-of-the-doubt 
rule does not apply to this aspect of the claim.  38 U.S.C.A. 
§ 5107(b).

In sum, an increased rating, to 40 percent but no higher, is 
warranted for the veteran's low back disability.


ORDER

An increased rating, to 40 percent, for a low back disorder 
is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

